UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ANDY EUGENE MASLIN A/K/A ANDY EUGENE
MASLIN, III, individually and as a shareholder of
Angel Eyes Produce, Inc., on behalf of himself and
all other shareholders of Angel Eyes Produce, Inc.
similarly situated, and in the right of Angel Eyes               8:18-cv-01309
Produce, Inc., BROOKS ALAN WASHBURN,                             (MAD/DJS)
individually and as a shareholder of Angel Eyes
Produce, Inc. on behalf of himself and all other
shareholders of Angel Eyes Produce, Inc. similarly
situated, and in the right of Angel Eyes Produce, Inc.,
MASBRO LLC, and WASLIN LLC,

                                     Plaintiffs,
       vs.

ANGEL EYES PRODUCE, INC., JAMES P. MASSA,
and SUSTAINABLE ESSENTIALS ENTERPRISES LLC,

                              Defendants.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

THE STEELE LAW FIRM, P.C.                          KIMBERLY A. STEELE, ESQ.
949 County Route 53
Oswego, New York 13126
Attorneys for Plaintiffs

THE LAW OFFICES OF JASON J.                        JASON J. REBHUN, ESQ.
REBHUN, P.C.
225 Broadway, 38th Floor
New York, New York 10007
Attorneys for Defendants

                        MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Plaintiffs commenced this patent infringement action on November 7, 2018, challenging a

patent assignment agreement and alleging that Defendants have been improperly profiting from a

product that Plaintiffs Maslin and Washburn invented. See Dkt. No. 1 at ¶ 16. Defendants moved
to dismiss the action, claiming that Plaintiffs have failed to adequately plead any of their claims,

and that Plaintiffs' claims are time-barred. See Dkt. No. 14-1 at 6. For the following reasons,

Defendants' motion is granted and the case is dismissed.

                                       II. BACKGROUND

A.     Facts

       1. The Parties

       Plaintiff Andy Maslin is the founder, majority shareholder, and director of Angel Eyes

Produce, Inc. ("AEP"), a company that sells organic produce. See Dkt. No. 1 at ¶¶ 1, 21-24.

Plaintiff Brooks Washburn is a shareholder of AEP. Id. at ¶ 2. Maslin and Washburn (together,

the "Inventors") developed a unique plant husbandry method (hereinafter, the "Invention") that

was granted United States Patent Number 8,112,936 (hereinafter, the "Patent"). Id. at ¶¶ 17-18.

       On or about May 27, 2010, AEP hired Defendant James Massa as Chief Executive Officer

("CEO"). Id. at ¶ 26. Soon thereafter, Maslin discovered that Massa had spent substantially all of

the company's capital on non-business expenses. Id. at ¶ 30 (alleging that Massa ran

"unnecessary hotel charges and exorbitant meals and bar tabs"); id. at ¶ 31 (alleging that Massa

embezzled approximately $300,000 from AEP). Additionally, AEP's board of directors learned of

several problems with Massa's performance. Id. at ¶ 32 (alleging that Massa "physically grabbed

and violently shook a visitor" on AEP's premises); id. at ¶ 33 (alleging that Massa proposed a

recapitalization plan in an attempt to dilute the company shares). On November 12, 2010, the

AEP directors voted to terminate Massa. Id. at ¶ 36.

       According to Plaintiffs, Massa has refused to accept his termination and continues to hold

himself out as the CEO of AEP. Id. at ¶¶ 37-40. Specifically, Massa responded by convening an

improper special shareholder meeting where he obtained the resignations of certain board

                                                  2
members and elected new directors to the board, who reaffirmed his position as CEO through

May 31, 2011. Id. at ¶¶ 37, 38. Massa also allegedly seized control of AEP's bank account,

removed AEP's records, computer equipment, and shipping and growing containers from New

York, and let the Patent application "nearly expire[]" so that he could apply for a new patent on

the same Invention through his own entity. Id. at ¶¶ 41-43.

       2. Assignment Agreement

       According to the Complaint, on or about January 10, 2011, Massa induced Maslin,

Washburn, and Masbro LLC ("Masbro") to execute a Release, Revocation and Assignment

(hereinafter, the "Assignment Agreement") which assigned the Patent, as well as certain

"proprietary information, trade secrets, and knowhow," to AEP. Id. at ¶ 45; Dkt. No. 1-2 at 4-15.

Specifically, Massa represented to Maslin and Washburn that (1) "the Invention would be used to

benefit AEP," and (2) "Maslin and Washburn would derive a benefit in the form of dividends and

profits from AEP being allowed to use the Invention." See Dkt. No. 1 at ¶¶ 46-47. Plaintiffs

claim that these representations were fraudulent because Massa did not intend to do either of

those things, but instead planned to divert the Invention from AEP to himself and his company,

Sustainable Essentials Enterprises LLC ("SEE"). Id. at ¶¶ 51-54. Finally, Plaintiffs allege that

Massa "falsely represented his authority to act on behalf of AEP," because he was no longer CEO

of AEP when they executed the Assignment Agreement. Id. at ¶ 55. The Assignment Agreement

was not recorded with the United States Patent and Trademark Office ("PTO") until August 22,

2016. Id. at ¶ 56.

       3. Sustainable Essentials Enterprises

       SEE is a limited liability company that was established by Massa on or about December

14, 2011. Id. at ¶ 48.        Plaintiffs claim that Massa attempted to steal AEP's inventors by

                                                 3
allowing them to convert their shares to interests in SEE. Id. at ¶ 50. Additionally, Plaintiffs

allege that Massa has attempted to, or has actually, sold, assigned, or licensed the Patent to SEE,

or other prospective licensees, and that SEE has in turn, "made, used, offered to sell, or sold the

apparatus and processes as identified in the Patent." Id. at ¶¶ 67-68; see also id. at ¶ 69 (claiming

that "Massa actively induced AEP and/or SEE, among possibly other entities to which Massa may

have purported to license or assign the Invention, to make, use, offer to sell, or sell the Invention

or components thereof").

       4. The Waslin Assignment

       On September 11, 2012, Maslin and Washburn executed an Assignment of Rights, Title

and Interest in Invention (hereinafter, the "Waslin Assignment"), which assigned the Invention to

Waslin LLC ("Waslin"), and was recorded with the PTO on September 14, 2012. Id. at ¶¶ 57-58;

Dkt. No. 1-3 at 2-4. Plaintiffs claim that Waslin is the legitimate assignee of the Invention, and

that Massa has no legal rights to the Invention. See Dkt. No. 1 at ¶¶ 61-62.

B.     Procedural History

       Plaintiffs filed the Complaint on November 7, 2018, alleging patent infringement, unjust

enrichment, conversion, breach of fiduciary duty, and economic espionage. Id. at ¶¶ 71-142, 170-

200. Additionally, Plaintiffs request declaratory judgments regarding the ownership rights of the

Patent and Massa's termination as CEO of AEP, and ask for an award of reasonable attorneys'

fees and costs. Id. at ¶¶ 153, 163.

       On March 21, 2019, Defendants moved to dismiss the action, alleging that Plaintiffs'

claims are time-barred and that the Complaint fails to adequately state a claim upon which relief

may be granted. See Dkt. No. 14-1 at 6. Plaintiffs filed their Opposition on March 27, 2019, and




                                                  4
on May 8, 2019, Defendants filed their Reply. See Dkt. Nos. 15, 20. The Motion to Dismiss is

presently before the Court.

                                          III. DISCUSSION

A.      Legal Standard

        To survive dismissal for failure to state a claim, a party need only present a claim that is

"plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citation omitted). While Rule 8(a) of the Federal Rules of Civil Procedure, which

sets forth the general rules of pleading, "does not require detailed factual allegations, . . . it

demands more than an unadorned" recitation of the alleged misconduct. Id. (citations and

quotation omitted). In determining whether a complaint states a claim upon which relief may be

granted, "the court must accept the material facts alleged in the complaint as true and construe all

reasonable inferences in the plaintiff's favor." Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir.

1994) (citation omitted). However, "the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions." Iqbal, 556 U.S. at 678.

"Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice." Id. (citation omitted).

        In considering a motion to dismiss, the court may consider documents attached as exhibits

to the complaint or incorporated by reference in the complaint, documents that are integral to a

plaintiff's claims, even if not explicitly incorporated by reference, and matters of which judicial

notice may be taken. See Thomas v. Westchester Cty. Health Care Corp., 232 F. Supp. 2d 273,

275 (S.D.N.Y. 2002) (citations omitted).

                                                    5
       "The lapse of a limitations period is an affirmative defense that a defendant must plead

and prove." Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008) (citing

Fed. R. Civ. P. 8(c)(1)). Still, a defendant may raise a statute of limitations defense in a Rule

12(b)(6) motion "if the defense appears on the face of the complaint." McKenna v. Wright, 386

F.3d 432, 436 (2d Cir. 2004); see also 5 Charles Alan Wright & Arthur R. Miller, Federal

Practice & Procedure § 1226 (3d ed. 2004) ("[T]he current trend in the cases is to allow [the

statute of limitations defense] to be raised by a motion to dismiss under Rule 12(b)(6) when the

defect appears on the face of the complaint"). The court may grant a motion to dismiss on statute

of limitations grounds only when "there is no factual question as to whether the alleged violations

occurred within the statutory period." Clement v. United Homes, LLC, 914 F. Supp. 2d 362, 369

(E.D.N.Y. 2012) (citing Old Republic Ins. Co. v. Hansa World Cargo Serv., Inc., 51 F. Supp. 2d

457, 468 (S.D.N.Y. 1999)).

B.     Application

       1. Fraud

       Although the Complaint does not explicitly bring a cause of action for fraud, as

Defendants note, the other claims rely on the allegation that Plaintiffs were fraudulently induced

to execute the Assignment Agreement. See Dkt. No. 14-1 at 9. Still, Defendants argue that the

fraudulent inducement claim is time-barred and inadequately pled. See id. at 9-12. Plaintiffs

respond that they have adequately stated a fraud claim because they allege that around the time of

the execution of the Assignment Agreement, Massa told Plaintiffs "that the Invention would be

used to benefit AEP and that Maslin and Washburn would derive a benefit in the form of

dividends and profits from AEP being allowed to use the Invention," even though he intended to

use the Invention for his own benefit. See Dkt. No. 15 at 11.

                                                  6
       The Court agrees with the parties that the Complaint contains many allegations of

fraudulent inducement. See, e.g., Dkt. No. 1 at ¶ 60 (alleging that "by reason of its fraudulent

inducement . . ., the [Assignment Agreement] was and is invalid, void, and of no force and

effect"); id. at ¶ 72 (alleging that the Assignment Agreement "is invalid by virtue of having been

fraudulently induced by Massa"); see also id. at ¶¶ 16, 84, 93, 96, 122, 149, 192. However, after

careful review, the Court finds that Plaintiffs' fraudulent inducement claim must be dismissed.

               a. Statute of Limitations

       In New York, a cause of action for fraud "must be brought within six years from the date

of the fraud or two years from the time that a plaintiff discovered or could have, with reasonable

diligence, discovered the alleged fraud." Adams Book Co. v. Ney, No. 97-CV-4418, 2002 WL

31946713, *6 (E.D.N.Y. Dec. 3, 2002) (citations omitted); see also ABB Indus. Sys., Inc. v. Prime

Tech., Inc., 120 F.3d 351, 360 (2d Cir. 1997) (citing N.Y. Civ. Prac. L. § 213(8)). Thus, a

plaintiff is placed on "inquiry notice" of the alleged fraud only when the plaintiff is "aware of

enough operative facts so that, with reasonable diligence, [he] could have discovered the fraud."

See Lucas-Plaza Hous. Dev. Corp. v. Corey, 805 N.Y.S.2d 9, 10 (2005) (citation omitted). The

defendant, however, "bear[s] a 'heavy burden' in establishing that the plaintiff was on inquiry

notice as a matter of law." Nivram Corp. v. Harcourt Brace Jovanovich, Inc., 840 F. Supp. 243,

249 (S.D.N.Y. 1993) (quoting Phillips v. Kidder, Peabody & Co., 782 F. Supp. 854, 859

(S.D.N.Y. 1991)).

       Plaintiffs argue that the Inventors were fraudulently induced to sign the Assignment

Agreement in January 2011, but they did not initiate this action until almost eight years later on

November 7, 2018. See Dkt. No. 1 at 1; Dkt. No. 15 at 11. As shareholders of AEP, Maslin and

Washburn would have known about Massa's history of misconduct leading to his termination

                                                  7
before they signed the Assignment Agreement and gave away their rights to the Patent. See Dkt.

No. 1 at ¶ 36. It is unclear why the Inventors trusted an allegedly terminated CEO with a history

of looting their company. At the very least, these suspicious circumstances should have placed

the Inventors on inquiry notice that something was not right.

       Even if Plaintiffs had not discovered the alleged fraud when they executed the Assignment

Agreement in 2011, Plaintiffs allege that they "questioned the validity of the [Assignment

Agreement] as early as September 2012." See id. at ¶ 57. Therefore, to the extent that the

Inventors were fraudulently induced to execute the Assignment Agreement, the Court finds that

Plaintiffs could have discovered such fraud, with due diligence, by at least September 2012.

Aldrich, 52 A.D.3d at 436. Accordingly, the fraudulent inducement claim is time-barred.1

               b. Failure to State a Claim

       Even if the fraud claim is not time-barred, it must still be dismissed for failure to state a

claim. "To prove common law fraud under New York law, a plaintiff must show that (1) the

defendant made a material false representation, (2) the defendant intended to defraud the plaintiff

thereby, (3) the plaintiff reasonably relied upon the representation, and (4) the plaintiff suffered

damage as a result of such reliance." Banque Arabe et Internationale D'Investissement v. Md.

Nat'l Bank, 57 F.3d 146, 153 (2d Cir. 1995) (citations omitted). Additionally, allegations of fraud

must meet the heightened pleading standard set forth in Federal Rule of Civil Procedure 9(b),



       1
         Defendants' main statute of limitations argument rests on the premise that in Paragraph
76 of the Complaint, Plaintiffs state that they provided actual notice to Defendants that the
Assignment Agreement was invalid "as early as July of 2011." See Dkt. No. 14-1 at 10 (citing
Dkt. No. 1 at ¶ 76). The Court disagrees with this interpretation, especially since such an
assertion by Plaintiffs would have been fatal to their fraud allegation. Rather, considering its
context, the Court believes that Paragraph 76 is more properly read as: "Massa and SEE's
consequent infringement of the Patent on repeated occasions" took place "at least as early as July
of 2011." See Dkt. No. 1 at ¶ 76.
                                                  8
which requires a party alleging fraud to "state with particularity the circumstances constituting

fraud . . . ." Fed. R. Civ. P. 9(b). The Second Circuit has explained that, in order to comply with

Rule 9(b), "the complaint must: (1) specify the statements that the plaintiff contends were

fraudulent, (2) identify the speaker, (3) state where and when the statements were made, and (4)

explain why the statements were fraudulent." Mills v. Polar Molecular Corp., 12 F.3d 1170,

1175 (2d Cir. 1993) (citation omitted).

       Under Rule 9(b), "[m]alice, intent, knowledge, and other conditions of a person's mind

may be alleged generally." Fed. R. Civ. P. 9(b). However, because the court "must not mistake

the relaxation of Rule 9(b)'s specificity requirement regarding condition of mind for a 'license to

base claims of fraud on speculation and conclusory allegations,' . . . plaintiffs must allege facts

that give rise to a strong inference of fraudulent intent." Acito v. IMCERA Group, Inc., 47 F.3d

47, 52 (2d Cir. 1995) (citations omitted). "The requisite 'strong inference' of fraud may be

established either (a) by alleging facts to show that defendants had both motive and opportunity to

commit fraud, or (b) by alleging facts that constitute strong circumstantial evidence of conscious

misbehavior or recklessness." Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir.

1994) (citations omitted).

       Corporate optimism is actionable as fraud only when the speaker provided "guarantees or .

. . specific statements of fact, . . . or if the speaker does not genuinely or reasonably believe

them." In re Int'l Bus. Machines Corp. Sec. Litig., 163 F.3d 102, 107 (2d Cir. 1998) (citations

omitted); see also In re DRDGOLD Ltd. Sec. Litig., 472 F. Supp. 2d 562, 568-69 (S.D.N.Y. 2007)

(finding that statements regarding a company's restructuring and "strong balance sheet" were

"optimistic statements of opinion as opposed to fact"). In other words, statements touting the

possibility of profits are mere puffery that cannot support allegations of fraud. See Wang v. Bear

                                                   9
Stearns Cos. LLC, 14 F. Supp. 3d 537, 545 (S.D.N.Y. 2014) (finding that statements that an

investment was good and that it was a "great time to invest in the stock" were opinions); see

Newman v. L.F. Rothschild, Unterberg, Towbin, 651 F. Supp. 160, 163 (S.D.N.Y. 1986) (finding

that statements such as "I'm the best in the business," "I'll make money for you," and that the

plaintiffs were going to "make good money on new issues" were nothing more than "the common

puff of a salesman").

       Plaintiffs allege that Massa "represented to Maslin and Washburn that the Invention would

be used to benefit AEP," and "that Maslin and Washburn would derive a benefit in the form of

dividends and profits from AEP being allowed to use the Invention." See Dkt. No. 1 at ¶¶ 46-47.

The Court finds that these statements are nothing more than "the common puff of a salesman,"

which cannot support a fraud claim. See, e.g., Newman, 651 F. Supp. at 163. Further, Plaintiffs

have not met Rule 9(b)'s heightened pleading requirement for fraud, because they have not

specified the exact statements that are allegedly fraudulent, nor have they alleged where and when

any of these statements were made. See Mills, 12 F.3d at 1175 (listing the specific pleading

requirements for fraud). Similarly, the broad allegation that Massa "failed to disclose and/or

actively concealed" his history of defrauding other corporations does not meet the specificity

requirements for pleading fraud, as the Complaint does not contain any facts to support this

assertion. See Dkt. No. 1 at ¶ 27.

       Moreover, Plaintiffs were not entitled to blindly rely on Massa's promises of profits, and

the Complaint does not properly allege that their reliance on those representations was

reasonable. See Banque Arabe, 57 F.3d at 153. Reasonable reliance entails a duty to investigate

the legitimacy of certain statements where the plaintiff is "'placed on guard or practically faced

with the facts.'" See Crigger v. Fahnestock & Co., Inc., 443 F.3d 230, 234 (2d Cir. 2006)

                                                 10
(quotation omitted); see also Schlaifer Nance & Co. v. Estate of Warhol, 119 F.3d 91, 98 (2d Cir.

1997) (holding that where suspicious circumstances "suggest to a reasonably prudent plaintiff that

the defendants' representations may be false, and that the plaintiff cannot reasonably rely on those

representations," the plaintiff must "make additional inquiry to determine their accuracy"

(quotation omitted)).

       Plaintiffs allege that Massa was terminated as CEO of AEP in November 2010, but Maslin

and Washburn executed the Assignment Agreement with Massa representing AEP as its CEO in

January 2011. See Dkt. No. 1 at ¶¶ 36, 45. Maslin, as the founder, shareholder, director of AEP

and inventor of the Invention, and Washburn, as an AEP shareholder and inventor of the

Invention, would surely have known about Massa's termination when they executed the

Assignment Agreement. See id. at ¶¶ 1, 2, 21-23. Likewise, they must have known the cause for

Massa's termination: his inappropriate behavior and spending of over $300,000 of the company's

capital on non-business expenses. See id. at ¶¶ 29-36. Thus, any statements made by Massa in an

attempt to secure the Patent were surrounded by suspicious circumstances that would have

triggered a reasonably prudent person to "make additional inquiry to determine their accuracy."

Estate of Warhol, 119 F.3d at 98. Conversely, Plaintiffs' blind reliance on Massa's statements was

completely unreasonable.

       Accordingly, the Court finds that the fraudulent inducement claim must be dismissed.

       2. Patent Infringement

       Next, Plaintiffs allege that since the Assignment Agreement should be invalidated based

on fraudulent inducement, Defendants have been infringing on the Patent by using the Invention

"to grow produce, and selling or assigning the Patent to SEE and/or other companies." See Dkt.

No. 1 at ¶¶ 72-85. Moreover, even if the Assignment Agreement is valid, Plaintiffs allege that

                                                 11
Massa was not the CEO of AEP and thus, did not have the "authority to use, sell, transfer, assign,

and/or license the Invention." See id. at ¶ 74. Defendants argue that the patent infringement

claim fails because (1) the Assignment Agreement "definitively undermine[s] any claims of

ownership plaintiffs might have in intellectual property that was assigned via a '100% undivided

interest' to AEP," (2) the claim is time-barred, and (3) the cause of action has not been adequately

pled. See Dkt. No. 14-1 at 12-13.

       "The right of a patentee to a remedy for patent infringement is created by the patent

statute, which provides that '[a] patentee shall have remedy by civil action for infringement of his

patent.'" Jim Arnold Corp. v. Hydrotech Sys., Inc., 109 F.3d 1567, 1571 (Fed. Cir. 1997) (quoting

35 U.S.C. § 281 (1994)). However, in order to "invoke the jurisdiction of a federal court . . ., the

plaintiff must "allege facts that demonstrate that he, and not the defendant, owns the patent rights

on which the infringement suit is premised." Id. at 1571-72. That allegation of ownership "must

have a plausible foundation." Id. Determining whether a plaintiff has a right to sue for patent

infringement "turns on the proper construction of the assignment agreement, which is a matter of

state contract law." See IMATEC, Ltd. v. Apple Computer, Inc., 15 Fed. Appx. 887, 892 (Fed.

Cir. 2001) (citation omitted). Here, the Assignment Agreement contains a choice of law

provision that provides that the agreement is governed by New York law. See Dkt. No. 1-2 at 11.

       Under New York contract law, it is well accepted that courts should construe contracts

according to the parties' intent as derived from the contracts' unambiguous terms. See Lockheed

Martin Corp. v. Retail Holdings, N.V., 639 F.3d 63, 69 (2d Cir. 2011). "When an agreement is

unambiguous on its face, it must be enforced according to the plain meaning of its terms." Id.

(citing South Rd. Assocs., LLC v. IBM, 4 N.Y.3d 272, 277 (2005)); see also IMATEC, 15 Fed.

Appx. at 895 (stating that "[w]here . . . a contract's language is unambiguous and the words are

                                                 12
plain and clear, effect must be given to the intent of the parties as reflected by the express

language of the agreement").

       Plaintiffs have not adequately alleged that they were fraudulently induced to enter into the

Assignment Agreement, nor is there any other reason to invalidate the contract. Accordingly, the

Court must accept the Assignment Agreement as plainly indicating the parties' intent, and the

language unambiguously assigns the Patent to AEP. See Dkt. No. 1-2 at 7 ("Inventors desire to

assign 100% undivided interest in said Invention . . . to Angel Eyes Produce, Inc."). The fact that

the Waslin Assignment was recorded with the PTO before the Assignment Agreement does not

invalidate the agreement. United States patent law provides that, "[a]n interest that constitutes an

assignment, grant or conveyance shall be void as against any subsequent purchaser or mortgagee

for a valuable consideration, without notice, unless it is recorded in the Patent and Trademark

Office within three months from its date or prior to the date of such subsequent purchase or

mortgage." 35 U.S.C.A. § 261. However, "[t]o qualify as a subsequent purchaser for value, [the

new assignee] must not have been on notice of any prior assignment." DBA Disbursement Co. v.

SJV Food & Beverage Carriers, Inc., No. 10-CV-2998, 2011 WL 13305368, *3 (E.D.N.Y. May

5, 2011). Section 261's notice requirement, "'is broader than actual notice, and includes

constructive and inquiry notice.'" Leighton Techs. LLC v. Oberthur Card Sys., S.A., No. 04-CV-

2496, 2007 WL 2230157, *13 (S.D.N.Y. July 11, 2007) (quoting Katz v. Lear Siegler, Inc., No.

91-CV-1094, 1993 WL 262564, *4 (Fed. Cir. July 12, 1993)). "[C]onstructive notice may be

based on any fact within the knowledge or means of knowledge, of the purchaser of the

unrecorded assignment, and which fact should logically lead him, upon inquiry to a knowledge of

the existence and purport of that assignment itself." Katz, 1993 WL 262564, at *4 (quotation

omitted).

                                                  13
       Here, the Court finds that Waslin knew, or at the very least was on notice, that the Patent

had been assigned to AEP when it executed the Waslin Assignment. This case involves

individuals and companies that are connected to the Inventors. Although the Complaint does not

specifically allege Waslin's connection to the other Plaintiffs, the New York State Department of

State businesses database lists Plaintiff Washburn as Waslin's primary contact. See

https://appext20.dos.ny.gov/corp_public.2 Moreover, the company's name, "Waslin," appears to

be a combination of the inventors' names, which further suggests an affiliation. Finally, Waslin

was founded only four days prior to the execution of the Waslin Assignment, and Plaintiffs allege

that they executed that assignment specifically because they "questioned the validity of the

[Assignment Agreement]." See Dkt. No. 1 at ¶ 57. Thus, the Court finds that Waslin knew, or

had the means to know, that AEP had purchased the Patent through the unrecorded Assignment

Agreement. Katz, 1993 WL 262564, at *4. Therefore, the Assignment Agreement is not voided

by the fact that it was recorded after the Waslin Assignment.

       Because the Assignment Agreement stands, Plaintiffs no longer own the Patent and do not

have standing to bring a claim for patent infringement. See Jim Arnold Corp., 109 F.3d at 1571-

72; see also Salazar v. Buono, 559 U.S. 700, 711 (2010) (in order for a plaintiff to have standing,

the plaintiff "must have 'alleged such a personal stake in the outcome of the controversy as to

warrant his invocation of federal-court jurisdiction'" (quotation omitted) (emphasis in original)).

Accordingly, the patent infringement cause of action is dismissed.

       3. Unjust Enrichment



       2
         In deciding a motion to dismiss, the Court may take judicial notice of public documents
or matters of public records. See, e.g., Casey v. Odwalla, Inc., 338 F. Supp. 3d 284, 294
(S.D.N.Y. 2018) (collecting cases); Porrazzo v. Bumble Bee Foods, LLC, 822 F. Supp. 2d 406,
411 (S.D.N.Y. 2011) (judicial notice of "publicly available documents" permitted).
                                                 14
       "To prevail on a claim for unjust enrichment, the moving party must show that the

defendant received money from or was otherwise enriched by the plaintiff to the defendant's

benefit and, pursuant to principles of equity and good conscience, the defendant should not retain

what plaintiff seeks to recover." Deutsche Asset Mgmt., Inc. v. Callaghan, No. 01-CV-4426,

2004 WL 758303, *11 (S.D.N.Y. Apr. 7, 2004) (citing, inter alia, Clark v. Daby, 751 N.Y.S.2d

622, 623 (3d Dep't 2002)). "[C]laims for unjust enrichment seek restitution and are based upon

theories of quasi-contract." Id. (citing Matter of Estate of Witbeck, 666 N.Y.S.2d 315, 317 (3d

Dep't 1997)). However, because "[a] quasi-contract is one implied by law, where none in fact

exists," such relief is only available in the absence of an enforceable written contract between the

parties which governs the same subject matter. Id. (citations omitted).

       Plaintiffs claim that Defendants have been unjustly enriched because (1) Massa

improperly solicited the use of the Invention, proprietary information, trade secrets, and knowhow

by obtaining the Assignment Agreement; (2) Plaintiffs were not adequately compensated for the

Invention; and (3) Defendants have benefitted from using the Invention at Plaintiffs' expense. See

Dkt. No. 1 at ¶¶ 96-110. Unfortunately for Plaintiffs, unjust enrichment is only available in the

absence of an enforceable written contract between the parties on the same subject matter. See

Deutsche Asset Mgmt., Inc., 2004 WL 758303, at *11. Here, the Assignment Agreement clearly

covers the parties' legal rights to the Invention, the parties do not disagree about the terms of the

agreement, and Plaintiffs have not properly alleged anything to invalidate that agreement. Cf.

GlaxoSmithKline LLC v. Beede, No. 1:13-CV-00001, 2014 WL 896724, *7 (N.D.N.Y. Mar. 6,

2014) (permitting both the contract claim and unjust enrichment claim to proceed where the

parties "disagree[d] as to the terms and even existence of a valid contract"). Accordingly, the

unjust enrichment claim must be dismissed.

                                                  15
        4. Conversion

        "According to New York law, '[c]onversion is the unauthorized assumption and exercise

of the right of ownership over goods belonging to another to the exclusion of the owner's rights.'"

Thyroff v. Nationwide Mut. Ins. Co., 360 Fed. Appx. 179, 180 (2d Cir. 2010) (quoting Vigilant

Ins. Co. of Am. v. Hous. Auth. of El Paso, 87 N.Y.2d 36, 44 (1995) (internal quotation marks and

other citation omitted) (alterations in original)). Plaintiffs' conversion allegations rest on a claim

that the Assignment Agreement is invalid because it was fraudulently induced. See Dkt. No. 1 at

¶¶ 118-22. As discussed above, Plaintiffs have not properly alleged the fraudulent inducement

claim, and the Assignment Agreement clearly and unambiguously assigns the Patent rights to

AEP. As such, Plaintiffs do not own the Patent. Thus, they cannot bring a conversion claim

against Defendants for the unauthorized assumption and use of that right, and the conversion

claim must be dismissed.

        5. Breach of Fiduciary Duty

        Plaintiffs allege that Massa owed a fiduciary duty to AEP that he breached by (1)

embezzling $300,000 from AEP, (2) "refus[ing] to acknowledge his termination as CEO of AEP

and divid[ing] AEP into competing factions," (3) seizing items such as corporate records,

corporate equipment, and shipping and growing containers, (4) taking control of AEP's bank

account, (5) attempting to seize control of the Invention by letting the patent almost expire, and

(6) offering to sell or license (or actually selling or licensing) the Patent for little to no

consideration. Id. at ¶¶ 171-78. Plaintiffs requests $2,000,000 in damages for the breach, plus

interest and attorneys' fees and costs. Id. at ¶¶ 180-82.

        As an initial matter, any alleged breaches that occurred before November 7, 2015 are

time-barred. When a plaintiff seeks money damages, as Plaintiffs do here, the cause of action for

                                                    16
breach of fiduciary duty is subject to a three-year statute of limitations. Malmsteen v. Berdon,

LLP, 369 Fed. Appx. 248, 249 (2d Cir. 2010) (citing Weiss v. T.D. Waterhouse, 847 N.Y.S.2d 94,

95 (2d Dep't 2007)). Generally, the claim accrues at the time of the breach. Id. (citing Kaufman

v. Cohen, 760 N.Y.S.2d 157, 166 n.3 (1st Dep't 2003)). Therefore, the Court will not consider

any of the alleged conduct that occurred around Massa's termination as part of the breach of

fiduciary duty claim.

       After reviewing the remaining factual allegations, the Court finds that the breach of

fiduciary duty claim must be dismissed for failure to state a claim. To establish a breach of

fiduciary duty, a plaintiff must prove "the existence of a fiduciary relationship, misconduct by the

[defendant], and damages directly caused by the [defendant's] misconduct." Margrabe v. Sexter

& Warmflash, P.C., 353 Fed. Appx. 547, 549 (2d Cir. 2009) (citation omitted). Under New York

law, "[a] corporate officer or director generally owes a fiduciary duty only to the corporation over

which he exercises management authority, and any breach of fiduciary duty claims arising out of

injuries to the corporation in most cases may only be brought by the corporation itself or

derivatively on its behalf." Bank of Am. Corp. v. Lemgruber, 385 F. Supp. 2d 200, 224-25

(S.D.N.Y. 2005) (citing Abrams v. Donati, 66 N.Y.2d 951, 953 (1985) (stating that "allegations of

mismanagement or diversion of assets by officers or directors to their own enrichment, without

more, plead a wrong to the corporation only, for which a shareholder may derivatively sue but not

individually") (other citations omitted)); see also Koal Indus. Corp. v. Asland, S.A., 808 F. Supp.

1143, 1163 (S.D.N.Y. 1992) ("Because fiduciary duties generally are said to be owed to a

corporation and not to a particular stockholder, the enforcement of such duties must be in the

name of the corporation" (citations omitted)).




                                                 17
        Here, Plaintiffs purport to bring this action "on behalf of [themselves] and all other

shareholders of Angel Eyes Produce, Inc. similarly situated, and in the right of Angel Eyes

Produce, Inc." See Dkt. No. 1 at ¶¶ 1-2. Because Massa owed fiduciary duties only to AEP and

not the individual shareholders, the breach of fiduciary duty claim can only be brought

derivatively. See Lemgruber, 385 F. Supp. 2d at 224-25. "'[A] shareholder seeking assert a claim

on behalf of a corporation must first exhaust intracorporate remedies by making a demand on the

directors to obtain the action desired.'" Scalisi v. Fund Asset Mgmt., L.P., 380 F.3d 133, 138 (2d

Cir. 2004) (quotation omitted). However, demand is excused if the plaintiff shows it would be

"futile," "useless" or "unavailing." Kaster v. Modification Sys., Inc., 731 F.2d 1014, 1017 (2d Cir.

1984), abrogated on other grounds by Espinoza, 797 F.3d 229 (citation omitted). "Accordingly,

Rule 23.1 of the Federal Rules of Civil Procedure requires the complaint in a derivative action to

'state with particularity . . . any effort by the plaintiff to obtain the desired action from the

directors or comparable authority and, if necessary, from the shareholders or members; and . . .

the reasons for not obtaining the action or not making the effort.'" Id. (citing Fed. R. Civ. P.

23.1(b)(3)).

        Here, the Complaint falls far short of Rule 23.1's pleading requirement. Plaintiffs do not

allege that they made any effort to obtain the desired action from AEP's board of directors, nor do

they provide any reason for failure to make a demand upon the board. Accordingly, the breach of

fiduciary duty claim is dismissed for failure to state a claim.

        Moreover, although Plaintiffs claim to bring this case "in the right of Angel Eyes Produce,

Inc.," they have also named AEP as a defendant. As a matter of common sense, a plaintiff cannot

sue himself. See In re Morreale, No. BR 13-27310, 2015 WL 3897796, *13 (Bankr. D. Colo.

June 22, 2015) (finding it "both a legal truism and a matter of common sense" that a debtor cannot

                                                    18
sue himself); see also Cole v. Reynolds, 18 N.Y. 74, 77 (1858) (finding that a plaintiff's action at

law could not be sustained where the plaintiff company and defendant company shared the same

partner, because "[a] man cannot sue himself; and . . . all the members of a firm must unite in

bringing an action"). Thus, the Court rejects Plaintiffs' assertion that they brought this action "in

the right of Angel Eyes Produce."

       6. Economic Espionage

       The Economic Espionage Act (the "EEA"), as amended by the Defend Trade Secrets Act

of 2016, provides a federal civil cause of action for owners of misappropriated trade secrets. See

Xavian Ins. Co. v. Marsh & McLennan Cos., Inc., No. 18-CV-8273, 2019 WL 1620754, *4

(S.D.N.Y. Apr. 16, 2019) (citing Pub. L. No. 114-153). Information is a "trade secret" if "(A) the

owner thereof has taken reasonable measures to keep such information secret; and (B) the

information derives independent economic value, actual or potential, from not being generally

known to, and not being readily ascertainable through proper means by, another person who can

obtain economic value from the disclosure or use of the information." 18 U.S.C. § 1839(3).

       Plaintiffs bring a claim under the EEA, arguing that the Invention is a trade secret that

Massa has misappropriated to his own benefit and to AEP's detriment. See Dkt. No. 1 at ¶¶ 184-

98. However, Plaintiffs do not own the Invention, and, as discussed supra, have not sued

derivatively on AEP's behalf. See Pub. L. No. 114-153 (granting owners of trade secrets the right

to bring a civil action); see also Salazar, 559 U.S. at 711 (standing requires a plaintiff to allege a

personal stake in the controversy). Regardless, the claim would fail even if it were brought by the

proper party, because the Invention has a United States patent, see Dkt. No. 1 at ¶ 18, and it is

well established that an inventor who has patented his product has not taken reasonable measures

to keep such information secret, see Big Vision Private Ltd. v. E.I. DuPont De Nemours & Co., 1

                                                  19
F. Supp. 3d 224, 269 (S.D.N.Y. 2014), aff'd sub nom. 610 Fed. Appx. 69 (2d Cir. 2015) (noting

that a patent application "destroy[s] any secrecy that inhered in the alleged trade secret" before

the patent, because patents are "'intended to be widely disclosed" (citations and quotation

omitted); see also Timely Prods. Corp. v. Arron, 523 F.2d 288, 304 (2d Cir. 1975) (holding that a

trade secret was "disclosed by [the plaintiff] himself when his patent issued"). Thus, the

economic espionage claim is dismissed.

       7. Declaratory Judgments

       The Declaratory Judgment Act provides, in part, that "[i]n a case of actual controversy

within its jurisdiction . . . any court of the United States, upon the filing of an appropriate

pleading, may declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought." 28 U.S.C. § 2201(a). "[A] court

may only enter a declaratory judgment in favor of a party who has a substantive claim of right to

such relief." See In re Joint E. & S. Dist. Asbestos Litig., 14 F.3d 726, 731 (2d Cir. 1993); Spiteri

v. Russo, No. 12-CV-2780, 2013 WL 4806960, *19 n.30 (E.D.N.Y. Sept. 7, 2013) ("A plaintiff

cannot maintain a claim for a declaratory judgment where the underlying substantive claim has

been dismissed since the Declaratory Judgment Act ("DJA") only created a procedural

mechanism and not an independent cause of action").

       Here, Plaintiffs request declaratory judgments about (1) the ownership rights of the Patent

and (2) the termination of Massa. However, Plaintiffs have failed to allege any claim that would

allow the Court to conclude that Plaintiffs own the Patent, and Massa's employment status at AEP

is not a part of the controversy before this Court. See 28 U.S.C. § 2201(a) (requiring a case of

actual controversy for the issuance of a declaratory judgment). Accordingly, the claims for

declaratory judgments are dismissed.

                                                   20
       8. Attorneys' Fees and Costs

       Finally, Plaintiffs ask for reasonable attorneys' fees and costs. See Dkt. No. 1 at ¶¶ 164-

69. Upon reviewing the Complaint, the Court finds that this request is tied to the patent

infringement claim and the breach of fiduciary duty claim. See id. at ¶ 168 (citing statutes that

allow "an award of reasonable attorneys' fees and costs to a prevailing party in patent

infringement litigation in exceptional cases and in a shareholder's derivative action"); see also

Dkt. No. 14-1 at 13 n.1 (Defendants arguing that the fee request "appears to derive entirely from

plaintiffs' patent infringement claim"). Therefore, because Plaintiffs have not adequately alleged

either claim, the request for attorneys' fees and costs is dismissed.

C.     Leave to Amend

       Pursuant to Rule 15 of the Federal Rules of Civil Procedure, leave to amend a complaint

should be freely given "when justice so requires." Fed. R. Civ. P. 15(a)(2). "[A]bsent evidence

of undue delay, bad faith or dilatory motive on the part of the movant, undue prejudice to the

opposing party, or futility, Rule 15's mandate must be obeyed." Monahan v. N.Y.C. Dep't of

Corrs., 214 F.3d 275, 283 (2d Cir. 2000) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

"'An amendment to a pleading is futile if the proposed claim could not withstand a motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6).'" Annunziato v. Collecto, Inc., 293 F.R.D. 329, 333

(E.D.N.Y. 2013) (quoting Lucente v. Int'l Bus. Machs. Corp., 310 F.3d 243, 258 (2d Cir. 2002)).

"Therefore a proposed amendment is not futile if it states a claim upon which relief can be

granted." Waltz v. Bd. of Educ. of Hoosick Falls Cent. Sch. Dist., No. 12-CV-0507, 2013 WL

4811958, *4 (N.D.N.Y. Sept. 10, 2013).

       Plaintiffs argue that if their fraud claim is not sufficiently alleged, "the proper




                                                  21
course would be for the Court to grant the Plaintiffs leave to amend the Complaint rather than

simply dismissing it outright." See Dkt. No. 15 at 10-11 (citing Malmsteen v. Berdon, LLP, 477

F. Supp. 2d 655, 664 (S.D.N.Y. 2007)). Here, however, amendment would be futile. The

fraudulent inducement claim, even if properly alleged, would still be time-barred, see Grace v.

Rosenstock, 228 F.3d 40, 53 (2d Cir. 2000) (stating that amendment is likely to be futile where

the proposed claims would be barred by the applicable statute of limitations), and the Assignment

Agreement precludes any unjust enrichment or conversion claims. Similarly, creative pleading

cannot save Plaintiffs' breach of fiduciary duty and economic espionage claims from dismissal.

          Moreover, pursuant to Rule 2(A)(ii) of the Individual Rules and Practices of Hon. Mae A.

D'Agostino, in order to avoid dismissal of this action, Plaintiffs were required to amend their

Complaint prior to the Motion to Dismiss being filed or cross-move to amend their Complaint in

conjunction with their response to the motion. See Dkt. No. 5 (providing the parties with notice

of the Court's Individual Rules and Practices). As Plaintiffs did neither of these things, dismissal

without leave to amend is appropriate.

          Accordingly, the Complaint is dismissed with prejudice.

                                          IV. CONCLUSION

          Accordingly, the Court hereby

          ORDERS that Defendants' Motion to Dismiss (Dkt. No. 14) is GRANTED in its entirety;

and the Court further

          ORDERS that the Complaint (Dkt. No. 1) is DISMISSED with prejudice; and the Court

further

          ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further

                                                 22
       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: June 17, 2019
       Albany, New York




                                                23
